DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Rodger H. Rast 08/17/2021.
The application has been amended as follows:
In the claim:
Claim 11, on line 2, “MAC” has been replaced with --medium access control (MAC)--; on line 3, “PHY” has been replaced with --physical layer (PHY)--.
Allowable Subject Matter
4.         Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Maamari et al US 10,312,980 teaches method and apparatus for multiuser MIMO beamforming training; Zeng et al US 10,340,994 teaches method for beam training in multiuser scenario and apparatus; Oh et al US 20180123665 teaches method and apparatus for controlling beamforming. However, the teaching of the prior art either combined or alone fails to teach 
(iii) receiving sector sweep feedback information from the other wireless radio communication devices; and (iv) exchanging optimum transmit sector information with the other wireless radio communication devices without incurring transmit contention.
Dependent claims 2-14 are allowable for the same reason.
As to independent claim 15,  Maamari et al US 10,312,980 teaches method and apparatus for multiuser MIMO beamforming training; Zeng et al US 10,340,994 teaches method for beam training in 
(iii) receiving sector sweep feedback information from the other wireless radio communication devices; and (iv) exchanging optimum transmit sector information among wireless radio communication devices that are not coordinator, whereby nearby wireless radio communication devices mutually learn best sector information.
Dependent claims 16-20 are allowable for the same reason.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649